CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement ("Agreement") is entered into by and between
SunTrust Banks, Inc., a Georgia corporation ("SunTrust"), and Thomas E. Panther
("Executive").

WHEREAS, Executive is employed by SunTrust or provides services directly or
indirectly to SunTrust as a senior executive of SunTrust or one, or more than
one, SunTrust Affiliate; and

WHEREAS, the Board and the Compensation Committee have decided that SunTrust
should provide certain benefits to Executive in the event Executive's employment
is terminated without Cause or Executive resigns for Good Reason following a
Change in Control; and

WHEREAS, this Agreement sets forth the benefits which the Board and the
Compensation Committee have decided SunTrust shall provide under such
circumstances and the terms and conditions under which the Board and the
Compensation Committee have decided that such benefits shall be provided;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, SunTrust and Executive hereby
agree as follows:

§ 1.
Definitions


1.1    Board.    The term "Board" for purposes of this Agreement shall mean the
Board of Directors of SunTrust.

1.2    Cause.    The term "Cause" for purposes of this Agreement shall (subject
to § 1.2(e)) mean:

(a)    The willful and continued failure by Executive to perform satisfactorily
the duties of Executive's job;

(b)    Executive is convicted of a felony or has engaged in a dishonest act,
misappropriation of funds, embezzlement, criminal conduct or common law fraud;

(c)    Executive has engaged in a material violation of the SunTrust Code of
Conduct; or

(d)    Executive has engaged in any willful act that materially damages or
materially prejudices SunTrust or a SunTrust Affiliate or has engaged in conduct
or activities materially damaging to the property, business or reputation of
SunTrust or a SunTrust Affiliate; provided, however,

(e)    No such act, omission or event shall be treated as "Cause" under this
Agreement unless (i) Executive has been provided a detailed, written statement
of the basis for SunTrust's belief that such act, omission or event constitutes
"Cause" and an opportunity to meet with the Compensation Committee (together
with Executive's counsel if Executive chooses to have Executive's counsel
present at such meeting) after Executive has had a reasonable period in which to
review such statement and, if the allegation is under § 1.2(a), has had at least
a thirty (30) day period to take corrective action and (ii) the Compensation
Committee after such meeting (if Executive meets with the Compensation
Committee) and after the end of such thirty (30) day correction period (if
applicable) determines reasonably and in good faith and by the affirmative vote
of at least two thirds of the members of the Compensation Committee then in
office at a meeting called and held for such purpose that "Cause" does exist
under this Agreement.

1.3    Change in Control.    The term "Change in Control" for purposes of this
Agreement shall mean a change in control of SunTrust of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act as in effect at the time of such "change
in control", provided that such a change in control shall be deemed to have
occurred at such time as (i) any "person" (as that term is used in Sections
13(d) and 14(d)(2) of the Exchange Act), is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities representing 20% or more of the combined voting power for election of
directors of the then outstanding securities of SunTrust or any successor of
SunTrust; (ii) during any period of two consecutive years or less, individuals
who at the beginning of such period constitute the Board cease, for any reason,

1


--------------------------------------------------------------------------------


to constitute at least a majority of the Board, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) there is a consummation of any reorganization,
merger, consolidation or share exchange as a result of which the common stock of
SunTrust shall be changed, converted or exchanged into or for securities of
another corporation (other than a merger with a wholly-owned subsidiary of
SunTrust) or any dissolution or liquidation of SunTrust or any sale or the
disposition of 50% or more of the assets or business of SunTrust; or (iv) there
is a consummation of any reorganization, merger, consolidation or share exchange
unless (A) the persons who were the beneficial owners of the outstanding shares
of the common stock of SunTrust immediately before the consummation of such
transaction beneficially own more than 65% of the outstanding shares of the
common stock of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (B) the number of
shares of the common stock of such successor or survivor corporation
beneficially owned by the persons described in § 1.3(iv)(A) immediately
following the consummation of such transaction is beneficially owned by each
such person in substantially the same proportion that each such person had
beneficially owned shares of SunTrust common stock immediately before the
consummation of such transaction, provided (C) the percentage described in §
1.3(iv)(A) of the beneficially owned shares of the successor or survivor
corporation and the number described in § 1.3(iv)(B) of the beneficially owned
shares of the successor or survivor corporation shall be determined exclusively
by reference to the shares of the successor or survivor corporation which result
from the beneficial ownership of shares of common stock of SunTrust by the
persons described in § 1.3(iv)(A) immediately before the consummation of such
transaction.

1.4    Code.    The term "Code" for purposes of this Agreement shall mean the
Internal Revenue Code of 1986, as amended.

1.5    Compensation Committee.    The term "Compensation Committee" for purposes
of this Agreement shall mean the Compensation Committee of the Board.

1.6    Confidential or Proprietary Information.    The term "Confidential or
Proprietary Information" for purposes of this Agreement shall mean any secret,
confidential, or proprietary information of SunTrust or a SunTrust Affiliate
(not otherwise included in the definition of Trade Secret in § 1.19 of this
Agreement) that has not become generally available to the public by the act of
one who has the right to disclose such information without violating any right
of SunTrust or a SunTrust Affiliate.

1.7    Current Compensation Package.    The term "Current Compensation Package"
for purposes of § 3(a)(2)(A) of this Agreement shall mean the sum of the amount
described in § 1.7(a) and in § 1.7(b) as follows:

(a)    Base Salary.    Executive's highest annual base salary from SunTrust and
any SunTrust Affiliate which (but for any salary deferral election) is in effect
at any time during the 1 year period which ends on the date Executive's
employment with SunTrust or a SunTrust Affiliate terminates under the
circumstances described in § 3(a) or § 3(f).

(b)    MIP or MIP Alternative.

(1)    General Rule. If Executive participates in the MIP or in an alternative,
functional incentive plan, the amount described in this § 1.7(b) shall (subject
to § 1.7(b)(2)) be the greater of (i) Executive's target annual bonus under the
MIP or such alternative, functional incentive plan for the calendar year in
which Executive's employment with SunTrust or a SunTrust Affiliate terminates
under the circumstances described in § 3(a) or § 3(f) or (ii) the greater of (A)
the average of the annual bonus which was paid to Executive (or, if greater,
which would have been paid to Executive but for any bonus deferral election) for
the 3 full calendar years in which Executive has participated in the MIP or such
alternative, functional incentive plan (or, if less, the number of full calendar
years in which Executive has participated in the MIP or such alternative,
functional incentive plan) which immediately precedes the calendar year in which
Executive's employment so terminates or, if Executive was not eligible to
participate in the MIP or in an alternative, functional incentive plan in the
calendar year which immediately precedes

2


--------------------------------------------------------------------------------


the calendar year in which Executive's employment so terminates, (B) the last
annual bonus which was paid to Executive (or, if greater, which would have been
paid to Executive but for any bonus deferral election).

(2)    Exceptions to General Rule.

(a)    No MIP. If Executive participates in an alternative, functional incentive
plan but not in the MIP, the amount described in this § 1.7(b) shall not exceed
the amount which would have been described in § 1.7(b)(1) if Executive instead
had been a participant in the MIP.

(b)    Determination Rules. SunTrust shall determine the amount which would have
been described in § 1.7(b)(1) if Executive had been a participant in the MIP
based on the target bonus or, if greater, the projected bonus for a MIP
participant, or for a class of such participants, whose duties, responsibilities
and compensation match, or most closely match, Executive's duties,
responsibilities and compensation before Executive's employment terminated.

1.8    Disability Termination.    The term "Disability Termination" for purposes
of this Agreement shall mean a termination of Executive's employment on or after
the date Executive has a right immediately upon such termination to receive
disability income benefits under SunTrust's long term disability plan or any
successor to or replacement for such plan.

1.9    Exchange Act.    The term "Exchange Act" for purposes of this Agreement
shall mean the Securities Exchange Act of 1934, as amended.

1.10    Good Reason.    The term "Good Reason" for purposes of this Agreement
shall (subject to § 1.10(e)) mean:

(a)    SunTrust or any SunTrust Affiliate after a Change in Control but before
the end of Executive's Protection Period reduces Executive's base salary or
opportunity to receive comparable incentive compensation or bonuses without
Executive's express written consent;

(b)    SunTrust or any SunTrust Affiliate after a Change in Control but before
the end of Executive's Protection Period reduces the scope of Executive's
principal or primary duties, responsibilities or authority without Executive's
express written consent;

(c)    SunTrust or any SunTrust Affiliate at any time after a Change in Control
but before the end of Executive's Protection Period (without Executive's express
written consent) transfers Executive's primary work site from Executive's
primary work site on the date of such Change in Control or, if Executive
subsequently consents in writing to such a transfer under this Agreement, from
the primary work site which was the subject of such consent, to a new primary
work site which is outside the "standard metropolitan statistical area" which
then includes Executive's then current primary work site unless such new primary
work site is closer to Executive's primary residence than Executive's then
current primary work site; or

(d)    SunTrust or any SunTrust Affiliate after a Change in Control but before
the end of Executive's Protection Period fails (without Executive's express
written consent) to continue to provide to Executive health and welfare
benefits, deferred compensation and retirement benefits, stock option and
restricted stock grants that are in the aggregate comparable to those provided
to Executive immediately prior to the Change in Control; provided, however,

(e)    No such act or omission shall be treated as "Good Reason" under this
Agreement unless

(i)    (A) Executive delivers to the Compensation Committee a detailed, written
statement of the basis for Executive's belief that such act or omission
constitutes Good Reason, (B) Executive delivers such statement before the later
of (1) the end of the ninety (90) day period which starts on the date there is
an act or omission which forms the basis for Executive's belief that Good Reason
exists or (2) the end of the period mutually agreed upon for purposes of this §
1.10(e)(i)(B) in writing by Executive and the Chairman of the Compensation
Committee, (C) Executive gives the Compensation

3


--------------------------------------------------------------------------------


Committee a thirty (30) day period after the delivery of such statement to cure
the basis for such belief and (D) Executive actually submits Executive's written
resignation to the Compensation Committee during the sixty (60) day period which
begins immediately after the end of such thirty (30) day period if Executive
reasonably and in good faith determines that Good Reason continues to exist
after the end of such thirty (30) day period, or

(ii)    SunTrust states in writing to Executive that Executive has the right to
treat such act or omission as Good Reason under this Agreement and Executive
resigns during the sixty (60) day period which starts on the date such statement
is actually delivered to Executive;

(f)    If (i) Executive gives the Compensation Committee the statement described
in § 1.10(e)(i) before the end of the thirty (30) day period which immediately
follows the end of the Protection Period and Executive thereafter resigns within
the period described in § 1.10(e)(i) or (ii) SunTrust provides the statement to
Executive described in § 1.10(e)(ii) before the end of the thirty (30) day
period which immediately follows the end of the Protection Period and Executive
thereafter resigns within the period described in § 1.10(e)(ii), then (iii) such
resignation shall be treated under this Agreement as if made in Executive's
Protection Period; and

(g)    If Executive consents in writing to any reduction described in § 1.10(a)
or § 1.10(b), to any transfer described in § 1.10(c) or to any failure described
in § 1.10(d) in lieu of exercising Executive's right to resign for Good Reason
and delivers such consent to SunTrust, the date such consent is delivered to
SunTrust thereafter shall be treated under this definition as the date of a
Change in Control for purposes of determining whether Executive subsequently has
Good Reason under this Agreement to resign under § 3(a) or § 3(f) as a result of
any subsequent reduction described in § 1.10(a) or § 1.10(b), any subsequent
transfer described in § 1.10(c) or any subsequent failure described in §
1.10(d).

1.11    Gross Up Payment.    The term "Gross Up Payment" for purposes of this
Agreement shall mean a payment to or on behalf of Executive which shall be
sufficient to pay (i) any excise tax described in § 9 in full, (ii) any federal,
state and local income tax and social security and other employment tax on the
payment made to pay such excise tax as well as any additional taxes on such
payment and (iii) any interest or penalties assessed by the Internal Revenue
Service on Executive which are related to the payment of such excise tax unless
such interest or penalties are attributable to Executive's willful misconduct or
negligence.

1.12    MIP.    The term "MIP" for purposes of this Agreement shall mean the
SunTrust Banks, Inc. Management Incentive Plan or, if there is any material
change in the terms, operation or administration of such plan following a Change
in Control, any successor to such plan in which Executive is eligible to
participate and which provides an opportunity for a bonus for Executive which is
comparable to the opportunity which Executive had under such plan before such
Change in Control or, if Executive reasonably determines that there is no such
plan in which Executive is eligible to participate but SunTrust or a parent
corporation maintains a short term bonus plan for the benefit of senior
executives which provides for such an opportunity, such other plan as agreed to
by Executive and the Compensation Committee.

1.13    Protection Period.    The term "Protection Period" for purposes of this
Agreement shall (subject to § 1.10(f)) mean the two (2) year period which begins
on a Change in Control.

1.14    PUP.    The term "PUP" for purposes of this Agreement shall mean the
SunTrust Banks, Inc. Performance Unit Plan or, if there is any material change
in the terms, operation or administration of such plan following a Change in
Control, any successor to such plan in which Executive is eligible to
participate and which provides an opportunity for a bonus for Executive which is
comparable to the opportunity which Executive had under such plan before such
Change in Control or, if Executive reasonably determines that there is no such
plan in which Executive is eligible to participate but SunTrust or a parent
corporation maintains a long term bonus plan for the benefit of senior
executives which provides for such an opportunity, such other plan as agreed to
by Executive and the Compensation Committee.

4


--------------------------------------------------------------------------------


1.15    Restricted Period.    The term "Restricted Period" for purposes of this
Agreement shall mean the period which starts on the date Executive's employment
by SunTrust or a SunTrust Affiliate terminates under circumstances which require
SunTrust to make the payments and provide the benefits described in § 3 and
which ends on the earlier of (a)(i) the first anniversary of such termination
date for purposes of § 5 and (ii) the second anniversary of such termination
date for all other purposes under this Agreement, or (b) on the first date
following such a termination on which SunTrust either breaches any obligation to
Executive under § 3 or no longer has any obligation to Executive under § 3.

1.16    SunTrust.    The term "SunTrust" for purposes of this Agreement shall
mean SunTrust Banks, Inc. and any successor to SunTrust.

1.17    SunTrust Affiliate.    The term "SunTrust Affiliate" for purposes of
this Agreement shall mean any corporation which is a subsidiary corporation
(within the meaning of § 424(f) of the Code) of SunTrust except a corporation
which has subsidiary corporation status under § 424(f) of the Code exclusively
as a result of SunTrust or a SunTrust Affiliate holding stock in such
corporation as a fiduciary with respect to any trust, estate, conservatorship,
guardianship or agency.

1.18    Term.    The term "Term" for purposes of this Agreement shall mean the
period described in § 2(b).

1.19    Trade Secret.    The term "Trade Secret" for purposes of this Agreement
shall mean information, including, but not limited to, technical or nontechnical
data, a formula, a pattern, a compilation, a program, a device, a method, a
technique, a drawing, a process, financial data, financial plans, product plans,
or a list of actual or potential customers or suppliers that:

(a)    derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and

(b)    is the subject of reasonable efforts by SunTrust or a SunTrust Affiliate
to maintain its secrecy.

§ 2.
Effective Date and Term


(a)    Effective Date.    This Agreement shall be effective on the date of this
Agreement as set forth in the signature section of this Agreement.

(b)    Term.

(1)    The Term of this Agreement shall be the period which starts on the date
on which this Agreement becomes effective under § 2(a) and ends (subject to §
2(b)(2) and § 2(b)(3)) on the third anniversary of such effective date.

(2)    The Term of this Agreement shall automatically be extended for one
additional year effective as of the first anniversary of the date on which this
Agreement becomes effective under § 2(a) and one additional year effective as of
each such anniversary date thereafter unless either Executive or SunTrust
delivers to the other person notice to the effect that there will be no such one
year extension before the beginning of the 90 day period which ends on the
anniversary date on which such automatic one year extension otherwise would have
been effective.

(3)    (A)    If Executive's Protection Period starts before the Term of this
Agreement (as extended, if applicable, under § 2(b)(2)) expires, the then Term
of this Agreement shall automatically be extended until the expiration of such
Protection Period.

(B)    If Executive's employment terminates during Executive's Protection Period
under the circumstances described in § 3(a) or if Executive's employment
terminates under the circumstances described in § 3(f) before the Term of this
Agreement (as extended, if applicable, under § 2(b)(2)) expires, the then Term
of this Agreement shall automatically be extended until the earlier of (1) the
date Executive agrees that all SunTrust's obligations to Executive under this
Agreement have been satisfied in full or (B) the date a final determination is
made pursuant to § 8 that SunTrust has no further obligations to Executive under
this Agreement.

5


--------------------------------------------------------------------------------


§ 3.
Compensation and Benefits


(a)    General.    If a Change in Control occurs during the Term of this
Agreement and

(1)    SunTrust or a SunTrust Affiliate terminates Executive's employment
without Cause during Executive's Protection Period or

(2)    Executive resigns for Good Reason during Executive's Protection Period,
then:

(A)    Cash Payment.    SunTrust shall pay Executive two (2) times Executive's
Current Compensation Package in cash in a lump sum within 30 days after the date
Executive's employment so terminates.

(B)    Stock Options.    Each outstanding stock option granted to Executive by
SunTrust shall immediately become fully vested and exercisable on the date
Executive's employment so terminates and Executive shall be deemed to continue
to be employed by SunTrust for the period described in § 3(d) for purposes of
determining when Executive's right to exercise each such option expires
notwithstanding the terms of any plan or agreement under which such option was
granted.

(C)    Restricted Stock.    Any restrictions on any outstanding restricted or
performance stock grants to Executive by SunTrust shall immediately expire and
Executive's right to such stock shall be non-forfeitable notwithstanding the
terms of any plan or agreement under which such grants were made.

(D)    Earned but Unpaid Salary, Bonus and Vacation.    SunTrust shall promptly
pay Executive any earned but unpaid base salary and bonus, shall promptly pay
Executive for any earned but untaken vacation and shall promptly reimburse
Executive for any incurred but unreimbursed expenses which are otherwise
reimbursable under SunTrust's expense reimbursement policy as in effect for
senior executives immediately before Executive's employment so terminates.

(E)    MIP or MIP Alternative.

(1)    General Rule. If Executive participates in the MIP or in an alternative,
functional incentive plan, SunTrust shall (subject to the exception to this
general rule set forth in § 3(a)(2)(E)(2)) pay Executive within 30 days after
Executive's employment terminates a portion of Executive's target bonus or, if
greater, Executive's projected bonus under the MIP or such alternative,
functional incentive plan for the calendar year in which Executive's employment
terminates, where (a) Executive's projected bonus shall be no less than the
bonus which would have been projected under the projection procedures in effect
under the MIP or such alternative, functional incentive plan on the date of the
Change in Control and (b) such portion shall be determined by multiplying such
target bonus or, if greater, such projected bonus by a fraction, the numerator
of which shall be the number of days Executive is employed in such calendar year
and the denominator of which shall be the number of days in such calendar year.

(2)    Exceptions to General Rule.

(a)    No MIP.    If Executive participates in an alternative, functional
incentive plan and in the PUP but not in the MIP, the payment made to Executive
under § 3(a)(2)(E)(1) shall not exceed the payment which would have been made to
Executive if Executive instead had been a participant in the MIP.

(b)    No MIP and No PUP.    If Executive participates in an alternative,
functional incentive plan but does not participate in either the MIP or the PUP,
the payment made to Executive under § 3(a)(2)(E)(1) shall not exceed the payment
which would have been made to Executive if Executive instead had been a
participant in the MIP and in the PUP.

6


--------------------------------------------------------------------------------


(c)    Determination Rules.    SunTrust shall determine the payment which would
have been made to Executive under § 3(a)(E)(1) if Executive had been a
participant in the MIP and, if applicable, under § 3(a)(F) if Executive had been
a participant in the PUP based on the target bonus or, if greater, the projected
bonus for a MIP participant and the target bonus or, if greater, the projected
bonus for PUP participant, or for a class of such participants, whose duties,
responsibilities and compensation match, or most closely match, Executive's
duties, responsibilities and compensation before a Change in Control.

(F)    PUP.    If Executive participates in the PUP, SunTrust shall pay
Executive within 30 days after Executive's employment terminates a portion of
Executive's target bonus or, if greater, Executive's projected bonus under the
PUP for each performance cycle in effect on the date Executive's employment
terminates, where (1) Executive's projected bonus shall be no less than the
bonus which would have been projected under the projection procedures in effect
under the PUP on the date of the Change in Control and (2) such portion shall be
determined by multiplying such target bonus or, if greater, such projected bonus
by a fraction, the numerator of which shall be the number of days Executive is
employed in each such performance cycle and the denominator of which shall be
the number of days in each such performance cycle.

(b)    Continuing Benefit Coverage.    If Executive's employment terminates
under the circumstances described in § 3(a) or § 3(f), SunTrust or a SunTrust
Affiliate from the date of such termination of Executive's employment until the
end of Executive's Protection Period shall provide to Executive medical, dental
and life insurance benefits which are similar in all material respects as those
benefits provided under SunTrust's employee benefit plans, policies and programs
to senior executives of SunTrust who have not terminated their employment. If
SunTrust cannot provide such benefits under SunTrust's employee benefit plans,
policies and programs, SunTrust either shall provide such benefits to Executive
outside such plans, policies and programs at no additional expense or tax
liability to Executive or shall reimburse Executive for Executive's cost to
purchase such benefits and for any tax liability for such reimbursements.

(c)    No Interference with Vested Benefits.    If Executive's employment
terminates under the circumstances described in § 3(a) or § 3(f), Executive
shall have a right to any benefits under any employee benefit plan, policy or
program maintained by SunTrust or any SunTrust Affiliate (other than the MIP,
the PUP and the SunTrust Severance Pay Plan) which Executive had a right to
receive under the terms of such employee benefit plan, policy or program after a
termination of Executive's employment without regard to this Agreement.

(d)    Additional Age and Service Credit.    If Executive's employment
terminates under the circumstances described in § 3(a) or § 3(f), Executive
shall be deemed to have been employed by SunTrust throughout Executive's
Protection Period for purposes of computing Executive's age and service credit
on the date Executive's employment so terminates under any deferred compensation
or welfare plan, policy or program (except a plan described in § 401 of the
Code) maintained by SunTrust or a SunTrust Affiliate in which Executive is a
participant and under which Executive's benefit, or eligibility for a benefit,
is based in whole or in part on Executive's age or service or age and service,
and Executive shall receive such age and service credit notwithstanding the
terms of any such plan, policy or program.

(e)    No Increase in Other Benefits; No Other Severance Pay.    If Executive's
employment terminates under the circumstances described in § 3(a) or § 3(f),
Executive waives Executive's right, if any, to have any payment made under this
§ 3 taken into account to increase the benefits otherwise payable to, or on
behalf of, Executive under any employee benefit plan, policy or program, whether
qualified or nonqualified, maintained by SunTrust or a SunTrust Affiliate and,
further, waives Executive's right, if any, to the payment of severance pay and
severance benefits under any severance pay plan, policy or program maintained by
SunTrust or a SunTrust Affiliate or under any individual severance agreement or
employment agreement, subject to the condition that SunTrust not be relieved of
any of its obligations to Executive under this § 3 pursuant to § 3(g) or § 3(h).

7


--------------------------------------------------------------------------------


(f)    Termination in Anticipation of Change in Control.    Executive shall be
treated under § 3(a) as if Executive's employment had been terminated without
Cause or Executive had resigned for Good Reason during Executive's Protection
Period if (1)(A) Executive's employment is terminated by SunTrust or a SunTrust
Affiliate without Cause on or after the date the shareholders of SunTrust
approve any transaction described in §1.3(iii) or §1.3(iv) but before the Change
in Control which results from such approval or (B) Executive resigns for Good
Reason on or after the date the shareholders of SunTrust approve any transaction
described in §1.3(iii) or §1.3(iv) but before the Change in Control which
results from such approval, (2) such shareholder approval occurs on or after the
date this Agreement becomes effective under § 2 and (3) there is a Change in
Control which results from such shareholder approval.

(g)    Death or Disability.    Executive agrees that SunTrust will have no
obligations to Executive under this § 3 if Executive's employment terminates
exclusively as a result of Executive's death or Executive has a Disability
Termination.

(h)    Release.    Executive agrees that SunTrust will have no obligations to
Executive under this § 3 until Executive executes the form of release which is
attached as Exhibit A to this Agreement and, further, will have no further
obligations to Executive under this § 3 if Executive revokes such release.

§ 4.
No Solicitation of Customers or Clients


Executive shall not during the Restricted Period solicit any customer or client
of SunTrust or any SunTrust Affiliate with whom Executive had any material
business contact during the two (2) year period which ends on the date
Executive's employment by SunTrust or a SunTrust Affiliate terminates for the
purpose of competing with SunTrust or any SunTrust Affiliate for any reason,
either individually, or as an owner, partner, employee, agent, consultant,
advisor, contractor, salesman, stockholder, investor, officer or director of, or
service provider to, any corporation, partnership, venture or other business
entity.

§ 5.
Antipirating of Employees


Absent the Compensation Committee's written consent, Executive will not during
the Restricted Period solicit to employ on Executive's own behalf or on behalf
of any other person, firm or corporation, any person who was employed by
SunTrust or a SunTrust Affiliate during the term of Executive's employment by
SunTrust or a SunTrust Affiliate (whether or not such employee would commit a
breach of contract), and who has not ceased to be employed by SunTrust or a
SunTrust Affiliate for a period of at least one (1) year.

§ 6.
Trade Secrets and Confidential Information


Executive hereby agrees that Executive will hold in a fiduciary capacity for the
benefit of SunTrust and each SunTrust Affiliate, and will not directly or
indirectly use or disclose, any Trade Secret that Executive may have acquired
during the term of Executive's employment by SunTrust or a SunTrust Affiliate
for so long as such information remains a Trade Secret.

Executive in addition agrees that during the Restricted Period Executive will
hold in a fiduciary capacity for the benefit of SunTrust and each SunTrust
Affiliate, and will not directly or indirectly use or disclose, any Confidential
or Proprietary Information that Executive may have acquired (whether or not
developed or compiled by Executive and whether or not Executive was authorized
to have access to such information) during the term of, in the course of, or as
a result of Executive's employment by SunTrust or a SunTrust Affiliate.

§ 7.
Reasonable and Necessary Restrictions and Non-Disparagement


Executive acknowledges that the restrictions, prohibitions and other provisions
set forth in this Agreement, including without limitation the Restricted Period,
are reasonable, fair and equitable in

8


--------------------------------------------------------------------------------


scope, terms and duration; are necessary to protect the legitimate business
interests of SunTrust; and are a material inducement to SunTrust to enter into
this Agreement. Executive covenants that Executive will not challenge the
enforceability of this Agreement nor will Executive raise any equitable defense
to its enforcement. Further, Executive and SunTrust each agree not to knowingly
make false or materially misleading statements or disparaging comments about the
other during the Restricted Period.

§ 8.
Arbitration


Any dispute, controversy or claim arising out of or relating to this Agreement
shall be determined by binding arbitration in accordance with Title 9 of the
United States Code and the applicable set of arbitration rules of the American
Arbitration Association. Judgment upon any award made in such arbitration may be
entered and enforced in any court of competent jurisdiction. All statutes of
limitation which would otherwise be applicable in a judicial action brought by a
party shall apply to any arbitration or reference proceeding hereunder. Neither
SunTrust nor Executive shall appeal such award to or seek review, modification,
or vacation of such award in any court or regulatory agency. Unless otherwise
agreed, venue for arbitration shall be in Atlanta, Georgia. All of Executive's
reasonable costs and expenses incurred in connection with such arbitration shall
be paid in full by SunTrust promptly on written demand from Executive, including
the arbitrators' fees, administrative fees, travel expenses, out-of-pocket
expenses such as copying and telephone, court costs, witness fees and attorneys'
fees; provided, however, SunTrust shall pay no more than $30,000 in attorneys'
fees unless a higher figure is awarded in the arbitration, in which event
SunTrust shall pay the figure awarded in the arbitration.

§ 9.
Tax Protection


If SunTrust or SunTrust's independent accountants determine that any payments
and benefits called for under this Agreement together with any other payments
and benefits made available to Executive by SunTrust or a SunTrust Affiliate
will result in Executive being subject to an excise tax under § 4999 of the Code
or if such an excise tax is assessed against Executive as a result of any such
payments and other benefits, SunTrust shall make a Gross Up Payment to or on
behalf of Executive as and when any such determination or assessment is made,
provided Executive takes such action (other than waiving Executive's right to
any payments or benefits) as SunTrust reasonably requests under the
circumstances to mitigate or challenge such tax. Any determination under this §
9 by SunTrust or SunTrust's independent accountants shall be made in accordance
with § 280G of the Code and any applicable related regulations (whether
proposed, temporary or final) and any related Internal Revenue Service rulings
and any related case law and, if SunTrust reasonably requests that Executive
take action to mitigate or challenge, or to mitigate and challenge, any such tax
or assessment (other than waiving Executive's right to any payment or benefit)
and Executive complies with such request, SunTrust shall provide Executive with
such information and such expert advice and assistance from SunTrust's
independent accountants, lawyers and other advisors as Executive may reasonably
request and shall pay for all expenses incurred in effecting such compliance and
any related fines, penalties, interest and other assessments.

§ 10.
Miscellaneous Provisions


10.1    Assignment.    This Agreement is for the personal services of Executive,
and the rights and obligations of Executive under this Agreement are not
assignable in whole or in part by Executive without the prior written consent of
SunTrust. This Agreement is assignable in whole or in part to any successor to
SunTrust. However, if SunTrust as part of any Change in Control transaction
fails to assign SunTrust's obligations under this Agreement to SunTrust's
successor or such successor fails to expressly agree to such assignment on or
before the Change in Control, SunTrust on the Change in Control shall (without
any further action on the part of Executive) take the action called for in § 3
of this Agreement as if Executive had been terminated without Cause without
regard to whether Executive's employment actually has terminated.

10.2    Governing Law.    This Agreement will be governed by and construed under
the laws of the State of Georgia (without reference to the choice of law
principles thereof), except to the extent superseded by federal law.

9


--------------------------------------------------------------------------------


10.3    Counterparts.    This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

10.4    Headings; References.    The headings and captions used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. Any reference to a section (§) shall
be to a section (§) of this Agreement unless there is an express reference to a
section (§) of the Code or the Exchange Act, in which event the reference shall
be to the Code or to the Exchange Act, whichever is applicable.

10.5    Amendments and Waivers.    Except as otherwise specified in this
Agreement, this Agreement may be amended, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of SunTrust and
Executive.

10.6    Severability.    Any provision of this Agreement held to be
unenforceable under applicable law will be enforced to the maximum extent
possible, and the balance of this Agreement will remain in full force and
effect.

10.7    Entire Agreement.    This Agreement constitutes the entire understanding
and agreement of SunTrust and Executive with respect to the matters contemplated
in this Agreement, and supersedes all prior understandings and agreements
between SunTrust and Executive with respect to such transactions.

10.8    Notices.    Any notice required hereunder to be given by either SunTrust
or Executive will be in writing and will be deemed effectively given upon
personal delivery to the party to be notified or five (5) days after deposit
with the United States Post Office by registered or certified mail, postage
prepaid, to the other party at the address set forth below or to such other
address as either party may from time to time designate by ten (10) days advance
written notice pursuant to this § 10.8. All such written communication will be
directed as follows:

[spacer.gif] If to SunTrust:

[spacer.gif] SunTrust Banks, Inc.
Attention: Chief Executive Officer
303 Peachtree St., NE, 30th Floor
Atlanta, GA 30308

If to Executive, to the most recent address Executive has provided to SunTrust
for inclusion in Executive's personnel records.

10.9    Binding Effect.    This Agreement shall be for the benefit of, and shall
be binding upon, SunTrust and Executive and their respective heirs, personal
representatives, legal representatives, successors and assigns, subject,
however, to the provisions in § 10.1 of this Agreement.

10.10    Not an Employment Contract.    This Agreement is not an employment
contract and shall not give Executive the right to continue in employment by
SunTrust or a SunTrust Affiliate for any period of time or from time to time.
Moreover, this Agreement shall not adversely affect the right of SunTrust or a
SunTrust Affiliate to terminate Executive's employment with or without cause at
any time.

10.11    Code §409A.    If Executive is a "specified employee" (as defined in
§409A(a)(2)(B)(ii) of the Code) and the delivery of any payment or benefit
called for under this Agreement would subject Executive to any tax under §409A
of the Code, SunTrust shall delay such delivery until the first date on which
delivery can be made without subjecting Executive to any such tax; provided,
however, if a cash payment is delayed pursuant to this §10.11, SunTrust shall
pay Executive interest on such cash payment at the "prime rate" as reported in
The Wall Street Journal on the date Executive's employment terminates or, if
such rate is not reported on such date, such rate as so reported on the last
business day before Executive's employment terminates.

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, SunTrust and Executive have entered into this Agreement this
29th day of November, 2005, and such date shall be the date of this Agreement.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] SUNTRUST BANKS, INC. [spacer.gif] EXECUTIVE By:   /s/ Mary T.
Steele         [spacer.gif] /s/ Thomas E. Panther                 Mary T. Steele
[spacer.gif] Thomas E. Panther Title:  Corporate Executive Vice President
[spacer.gif]               and Human Resources Director [spacer.gif]  
[spacer.gif]

11


--------------------------------------------------------------------------------
